 Case 2:19-cv-02900-MWF-MRW Document 36 Filed 09/13/21 Page 1 of 2 Page ID #:280



     TRACY L. WILKISON
 1   Acting United States Attorney
     DAVID M. HARRIS
 2   Assistant United States Attorney
     Chief, Civil Division
 3   ABRAHAM C. MELTZER
     Assistant United States Attorney
 4   Chief, Civil Fraud Section
     ROSS M. CUFF
 5   Assistant United States Attorney
     Deputy Chief, Civil Fraud Section
 6   JACK D. ROSS
     Assistant United States Attorney
 7   California State Bar No. 265883
           Room 7516, Federal Building
 8         300 N. Los Angeles Street
           Los Angeles, California 90012
 9         T: 213.894.7395|F: 213.894.7819
           Email: jack.ross@usdoj.gov
10
     Attorneys for the United States of America
11
12                            UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                   WESTERN DIVISION
15   UNITED STATES OF AMERICA and                     No. CV 19-02900-MWF (MRWx)
     the STATE OF CALIFORNIA ex rel.
16   YVONNE HUEMOELLER, and                           UNITED STATES’ CONSENT TO
     YVONNE HUEMOELLER,                               RELATOR’S PARTIAL DISMISSAL OF
17   individually,                                    QUI TAM WITHOUT PREJUDICE AS
                                                      TO THE UNITED STATES
18              Plaintiffs,
19                     v.
20   PACIFIC TOXICOLOGY
     LABORATORIES; ROCCO
21   LANZALOTTA; PARADIGM
     LABORATORIES, LLC; ETHAN
22   SASZ; VANTARI MEDICAL, LLC;
     VANTARI GENETICS, LLC;
23   GENETIC TECHNOLOGICAL
     INNOVATIONS, LLC; PACIFIC
24   GENOMICS, LLC; NICHOLAS
     ARROYO; REHAB ARIZONA, LLC;
25   YURY GAMPEL; ARIZONA FAMILY
     PHYSICIANS, LLC; GREGORY
26   ELLISON, M.D.; PAINSTOPCLINICS,
     LLC; BLUE SQUARE RESOLUTIONS,
27   LLC; NICHOLAS GLIMCHER;
     ADVANCED RX MANAGEMENT,
28
                                                  1
 Case 2:19-cv-02900-MWF-MRW Document 36 Filed 09/13/21 Page 2 of 2 Page ID #:281



     INC.; DISPENSEDOC, INC.; CHAD
 1   BEENE; TRU COMPOUNDING RX,
     LLC; and JARED SIMMONS, ESQ.,
 2
                 Defendants.
 3
 4                               UNITED STATES’ CONSENT
 5   TO RELATOR’S PARTIAL DISMISSAL OF QUI TAM WITHOUT PREJUDICE
 6                              AS TO THE UNITED STATES
 7         Relator Yvonne Huemoeller (“Relator”) filed a Motion for Partial Dismissal on
 8   September 2, 2021 (Dkt. 33). Pursuant to 31 U.S.C. § 3730(b)(1), and in the interests of
 9   justice, the Attorney General of the United States, through the undersigned attorney,
10   hereby consents to Relator’s dismissal of defendants Rocco Lanzalotta, Paradigm
11   Laboratories, LLC, Ethan Sasz, Vantari Genetics, LLC, Genetic Technological
12   Innovations, LLC, Pacific Genomics, LLC, Nicholas Arroyo, Rehab Arizona, LLC, Yury
13   Gampel, Arizona Family Physicians, LLC, Gregory Ellison, M.D., PainStopClinics,
14   LLC, Blue Square Resolutions, LLC, Nicholas Glimcher, Advanced Rx Management,
15   Inc., Dispenseddoc, Inc., Chad Beene, TRU Compounding Rx, LLC, and Jared
16   Simmons, Esq. without prejudice as to the United States.
17
     Dated: September 13, 2021           BRIAN M. BOYNTON
18                                       Acting Assistant Attorney General, Civil Division
19                                       TRACY L. WILKISON
                                         Acting United States Attorney
20                                       DAVID M. HARRIS
21                                       Assistant United States Attorney
                                         Chief, Civil Division
22                                       ABRAHAM C. MELTZER
                                         Assistant United States Attorney
23                                       Chief, Civil Fraud Section
                                         ROSS M. CUFF
24                                       Assistant United States Attorney
                                         Deputy Chief, Civil Fraud Section
25
26
                                         JACK D. ROSS
27                                       Assistant United States Attorney
28                                       Attorneys for the United States of America
                                                 2
